Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed for the following reasons.
Claim 1 is allowed because the prior art fails to teach or fairly suggest an optical system comprising: a bulk imaging optic; a first plurality of emitters, each emitter in the first plurality of emitters aligned to output an illuminating beam of an operating wavelength toward a discrete spot in the field; a second plurality of emitters corresponding in number to the first plurality of emitters, each emitter in the second plurality of emitters aligned to output an illuminating beam of an operating wavelength toward a discrete spot in the field that overlaps with the discrete spot of a corresponding emitter in the first plurality of emitters; a plurality of pixels operable to detect photons emitted from the first and second 0 emitters and received through the bulk imaging optic after being reflected from surfaces within the field, wherein each pixel in the plurality of pixels has a discrete field-of-view that 
Claims 2-9 are allowed by virtue of their claim dependency upon allowed claim 1.
Claim 10 is allowed because the prior art fails to teach or fairly suggest an optical system for collecting distance information within a field ahead of the optical system, the optical system comprising: a bulk imaging optic having a focal plane opposite the field; a first illumination source configured to output a first plurality of beams of an operating wavelength towards a plurality of discrete spots in the field; a second illumination source configured to output a second plurality of beams of an operating wavelength towards a plurality of discrete spots in the field that overlap with the discrete spots of the first plurality of beams;  a plurality of pixels operable to detect photons emitted from the first and second illumination sources and received through the bulk imaging optic after being reflected from surfaces within the field, wherein each pixel in the plurality of pixels has a discrete field-of-view that overlaps with the discrete spot into which one of the first plurality of beams is output and one of the second plurality of beams is output.
Claims 11-15 are allowed by virtue of their claim dependency upon allowed claim 10.
Claim 16 is allowed because the prior art fails to teach or fairly suggest an optical system for collecting distance information, the optical system comprising: a bulk imaging optic having a focal plane; a first bulk transmitter optic spaced apart from the bulk imaging optic; a second bulk transmitter optic spaced apart from the bulk imaging optic;  a first plurality of lasers aligned to project discrete, non-overlapping beams of light of an operating wavelength through the first bulk transmitter optic into a field external to the optical system according to a first illumination pattern; a second plurality of lasers aligned to project discrete, non-overlapping beams of light of the operating wavelength through the second bulk transmitter optic into the field according to a second illumination pattern having a same 
Claims 17-20 are allowed by virtue of their claim dependency upon allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R LEE/Primary Examiner, Art Unit 2878